Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 22 February 2022 by Applicant’s Attorney Jinchul Hong. 

The application has been amended as follows: 
Abstract:
A system for transferring a micro LED includes a micro LED dropped into a solution.  The system further includes a micro LED grip body immersed in the solution, the micro LED grip body including a porous member having pores, and gripping the micro LED with a grip surface where the pores are provided.  An upper surface of the porous member is configured with a seating recess having a guide inclined portion on which the micro LED is mounted and a shielding portion provided around the seating recess.

Reasons for Allowance
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:


Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A system for transferring a micro LED comprising: a micro LED dropped into a solution, a micro LED grip body immersed in the solution including a porous member having pores, wherein an upper surface of the porous member is configured with a seating recess having a guide inclined portion on which the micro LED is mounted and a shielding portion provided around the seating recess.

Prior art of record Kim (US 20170062393) fails to teach a porous member with an inclined portion on which the LED chips to be mounted and a shielding portion provided around the seating recess. Prior art of record Steen (US 20110036691) does not teach a porous structure with any inclined openings. Prior art of record Su (US 8692281) fails to teach a micro LED transfer system or a shielding around the LED seating. Based on the configurations of Steen or Su, it would be improper hindsight to modify Kim for making a tapered or inclined portion and a shielding portion around it on which micro LED to be mounted.  Therefore, claim 1 is allowed and claims 2-12 are allowed as they inherit all the limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729